DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.

 Election/Restrictions and Claim Status
Applicants’ arguments and amendments filed 3/7/22 are acknowledged.
Any objection or rejection from the previous office action not addressed below is withdrawn based on the amendments. 
Previously, Group 2 and the species of antibody and nonalcoholic steatohepatitis (NASH) were elected.
	Claims 1-9, 16 and 19-25 have been canceled.
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution. Claims 11-15 are drawn to subjects other than those with NASH.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/21.
Claims 30-31 have been added as new claims.
	Claims 10, 17-18 and 26-31 are being examined.

Priority
This application is a 371 of PCT/EP2018/075286 09/19/2018 and claims foreign benefit of EUROPEAN PATENT OFFICE (EPO) 173062293.0 09/20/2017.

Claim Rejections - 35 USC § 112
This rejection is a new rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 30-31 recite ‘identified as anti-DBI mAb 7A’. The instant specification merely states that ‘we generated a monoclonal antibody’ (section 0128 of the PGPub). From such description one would not know specific features of the antibody such as the amino acid sequence of the antibody. There is no indication that ‘anti-DBI mAb 7A’ is an art-recognized term. As such, the claims appear to be using nomenclature that is specific to a particular laboratory making the scope of the claims unclear.

	The rejection below is a new rejection necessitated by amendment.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. 
New claims 30-31 recite ‘ab 16571’. The phrase ‘ab 16571’ could not be located in the instant application.
Although the instant application recites other antibodies, ‘ab 16571’ is not necessarily the equivalent of other recited antibodies. As such, there is no reason to conclude that newly added claims 30-31 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Claims were previously rejected under 35 U.S.C. 112(a) and the rejection is updated to correspond to the instant claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 17-18 and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Claims 10 and 26 describe the agent the agent to be administered as an antibody directed against human diazepam binding protein (DBI) where the antibody has particular properties.
With respect to functionalities of antibodies, Tiller et al. (‘Advances in Antibody Design’ Annu Rev Biomed Eng v17 2015 pages 191-216, printed as author manuscript pages 1-31; ‘Tiller’) teach that there are many challenges in generating mAbs and at the discovery stage, immunization affords limited control over antibody affinity and specificity (page 2 2nd complete paragraph). Tiller states the challenges can be addressed through screening a large number of antibody variants but it is impractical to use such screening methods alone to address many of the challenges (page 2 last paragraph). Tiller teach that the most important antibody attributes are binding affinity and specificity which involve optimizing the variable domains and the CDRs (page 3 first paragraph). In the instant case, the claims generally refer to an antibody directed against human diazepam binding protein. MPEP 2161.01 I recognizes that the level of detail required to satisfy the written description requirement varies depending on the complexity and predictability of the relevant technology. Tiller expressly recognizes the complexity of optimizing antibody attributes (page 3 first paragraph). 
 (2) Scope of the invention/Partial structure/disclosure of drawings:
Claims 10 and 26 refer to an antibody directed against human diazepam binding protein where the antibody is to stimulate autophagy or improve at least one symptom of NAFLD. The term antibody is defined broadly (see instant specification page 24). Instant SEQ ID NO: 1 reveals that human DBI is 87 amino acids in length. As such, the genus is large.
With respect to examples, the instant specification merely states that ‘we generated a monoclonal antibody’ (section 0128 of the PGPub). From such description one would not know specific features of the antibody such as the amino acid sequence of the antibody. There is no indication that ‘anti-DBI mAb 7A’ is an art-recognized term. Although instant claims 30-31 refer to ‘ab 16571’ such antibody could not be located in the instant specification or in the prior art. Since there are a substantial variety of antibodies possible within the genus, the examples do not constitute a representative number of species and do not sufficiently describe the genus claimed (see Gostelli above).
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claims 10 and 26 describe the agent the agent to be administered as an antibody directed against human diazepam binding protein (DBI) where the antibody is to stimulate autophagy or improve at least one symptom of NAFLD.
The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010).
There is no specific adequate disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
Further, the importance of structure/function correlations has been highlighted by the courts (Abbvie Deutschland v. Janssen Biotech and Centorcor Biologics, App. No. 2013-1338, -1346 (Fed. Cir., July 1, 2014)). The Abbvie case involved antibodies and written description. The court stated: “We have held that “a sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568– 69).”. The courts then further stated: “With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.” (emphasis added) and then state: " Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, Abbvie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity. Moreover, the ’128 and ’485 patents do not describe any common structural features of the claimed antibodies. The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara, whereas the patents do not describe representative examples to support the full scope of the claims.”
 (5) Method of making the claimed invention/actual reduction to practice:
The instant specification merely states that ‘we generated a monoclonal antibody’ (section 0128 of the PGPub). From such description one would not know specific features of the antibody such as the amino acid sequence of the antibody. There is no indication that ‘anti-DBI mAb 7A’ is an art-recognized term. Although instant claims 30-31 refer to ‘ab 16571’ such antibody could not be located in the instant specification or in the prior art. Further, based on the unpredictability cited above, the mere making of an antibody would not necessarily result in antibodies with the required properties. 
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claims 10, 17-18 and 26-31 are broad and generic, with respect to all possible agents encompassed by the claims.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Arguments - 112
Claims were previously rejected under 35 USC 112. Since the claims have been amended and new claims added the rejection is updated to correspond to the instant claims. Applicants’ arguments will be addressed to the extent that they apply to the rejection above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue about the disclosure of mAb 7A and ab 16571, the instant specification merely states that ‘we generated a monoclonal antibody’ (section 0128 of the PGPub). From such description one would not know specific features of the antibody such as the amino acid sequence of the antibody. There is no indication that ‘anti-DBI mAb 7A’ is an art-recognized term. Although instant claims 30-31 refer to ‘ab 16571’ such antibody could not be located in the instant specification or in the prior art.
Although applicants argue about immunization of mice, the instant claims refer to antibodies with specific properties. For example, claim 10 refers to stimulating autophagy and claim 26 refers to improving at least one symptom of NAFLD. Thus, the mere immunization of a mouse would not necessarily lead to an antibody as required by the claims. Instant claim 10 specifically recites ‘an antibody directed against human diazepam binding inhibitor (DBI)’. 

Claim Rejections - 35 USC § 103
Claims were previously rejected under 103. Since the claims have been amended the rejections are update to correspond to the instant claims. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 17-18, 26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (US 2016/0250249; ‘Kroemer’) in view of Neess et al. (‘Long chain acyl-CoA esters in metabolism and signaling: role of acyl-CoA binding proteins’ Progress in Lipid Research v59 2015 pages 1-25; ‘Neess’) in view of Li et al. (‘Diazepam-binding inhibitor mediates feedback regulation of pancreatic secretion and postprandial release of cholecystokinin’ The Journal of Clinical Investigation v105(3) February 2000 pages 351-359; ‘Li’).
	Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1). Kroemer suggest the use of pro-autophagic agents as therapy for NAFLD (section 0073). Kroemer teach that the agents to use include antibodies (section 0014) and recognize monoclonal antibodies (section 0253) and applications for humans (section 0011). Kroemer suggest that the administration can be used in combination with another agent (section 0083). Kroemer teach that subjects include humans (sections 0011 and 0174). Kroemer teach administration can be parenteral (section 0091).
	Kroemer does not teach the use of an antibody specific for DBI.
	Neess teach that DBI is also known as ACBP or ACBD1 (page 3 first paragraph). Neess teach that ACBP is a acyl-CoA transporter (page 3 first complete paragraph of 2nd column). Neess teach that ACBP depletion leads to authophagocytotic like bodies (page 16 paragraph connecting columns 1-2). Neess teach that macroautophagy is induced in ACBP depleted cells (page 16 last complete paragraph).
	Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kroemer because Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1) and Kroemer suggest that the administration can be used in combination with another agent (section 0083). Since Neess teach that ACBP depletion leads to authophagocytotic like bodies (page 16 paragraph connecting columns 1-2) and Neess teach that macroautophagy is induced in ACBP depleted cells (page 16 last complete paragraph) one would have been motivated to combine with known ACBP depleting agents such as an antibody taught by Li. Since Kroemer teach that subjects include humans (sections 0011 and 0174) one would have been motivated to make antibodies in Li except make then specifically for human DBI. Further, Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1 and section 0015) and Neess teach that ACBP is a acyl-CoA transporter (page 3 first complete paragraph of 2nd column). Thus based on the mechanism one would have been motivated to use known ACBP inhibiting agents such as an antibody taught by Li and to use effective amounts for such purpose. Since Kroemer teach administration can be parenteral (section 0091) one would have been motivated to administer via such route. One would have had a reasonable expectation of success since the components and their functions were known. Further, methods of administering were known.
	In relation to the agent as recited in claims 10, 17-18 and 26, Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2). Since Kroemer teach that subjects include humans (sections 0011 and 0174) one would have been motivated to make antibodies in Li except make then specifically for human DBI. Further, Kroemer teach that the agents to use include antibodies (section 0014) and recognize monoclonal antibodies (section 0253) and applications for humans (section 0011). Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1) so one would have been motivated to administer appropriate amounts. Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2) where the residues recited in claim 17 lie inside the range taught by Li (see MPEP 2144.05 I). With respect to the outcomes, Kroemer teach methods of inducing autophagy in subjects (claim 1). Further, the prior art suggest administration modes as claimed - Kroemer teach administration can be parenteral (section 0091) as in claims 28-29.
	In relation to the subject as recited in claims 10 and 26, Kroemer suggest the use of pro-autophagic agents as therapy for NAFLD (section 0073). 
	In relation to claims 28-29, Kroemer teach administration can be parenteral (section 0091).

Claims 10, 17-18 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (US 2016/0250249; ‘Kroemer’) in view of Neess et al. (‘Long chain acyl-CoA esters in metabolism and signaling: role of acyl-CoA binding proteins’ Progress in Lipid Research v59 2015 pages 1-25; ‘Neess’) in view of Li et al. (‘Diazepam-binding inhibitor mediates feedback regulation of pancreatic secretion and postprandial release of cholecystokinin’ The Journal of Clinical Investigation v105(3) February 2000 pages 351-359; ‘Li’) in view of Czaja M. (‘Function of autophagy in nonalcoholic fatty liver disease’ Dig Dis Sci May 2016 v61(5) printed as pages 1-17; ‘Czaja’).
	Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1). Kroemer suggest the use of pro-autophagic agents as therapy for NAFLD (section 0073). Kroemer teach that the agents to use include antibodies (section 0014) and recognize monoclonal antibodies (section 0253) and applications for humans (section 0011). Kroemer suggest that the administration can be used in combination with another agent (section 0083). Kroemer teach that subjects include humans (sections 0011 and 0174). Kroemer teach administration can be parenteral (section 0091).
	Kroemer does not teach the use of an antibody specific for DBI nor does Kroemer specifically recite NASH.
	Neess teach that DBI is also known as ACBP or ACBD1 (page 3 first paragraph). Neess teach that ACBP is a acyl-CoA transporter (page 3 first complete paragraph of 2nd column). Neess teach that ACBP depletion leads to authophagocytotic like bodies (page 16 paragraph connecting columns 1-2). Neess teach that macroautophagy is induced in ACBP depleted cells (page 16 last complete paragraph).
	Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2).
	Czaja teach the role of autophagy in nonalcoholic fatty liver disease and progression to NASH specifically that down regulation of autophagy predisposes to NASH (abstract, page 2 2nd complete paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Kroemer because Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1) and Kroemer suggest that the administration can be used in combination with another agent (section 0083). Since Neess teach that ACBP depletion leads to authophagocytotic like bodies (page 16 paragraph connecting columns 1-2) and Neess teach that macroautophagy is induced in ACBP depleted cells (page 16 last complete paragraph) one would have been motivated to combine with known ACBP depleting agents such as an antibody taught by Li and to use effective amounts for such purpose. Since Kroemer teach that subjects include humans (sections 0011 and 0174) one would have been motivated to make antibodies in Li except make then specifically for human DBI. Further, Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1 and section 0015) and Neess teach that ACBP is a acyl-CoA transporter (page 3 first complete paragraph of 2nd column). Thus based on the mechanism one would have been motivated to use known ACBP inhibiting agents such as an antibody taught by Li. Since Kroemer teach administration can be parenteral (section 0091) one would have been motivated to administer via such route. Since Kroemer suggest the use of pro-autophagic agents as therapy for NAFLD (section 0073) and Czaja teach the role of autophagy in nonalcoholic fatty liver disease and progression to NASH specifically that down regulation of autophagy predisposes to NASH (abstract, page 2 2nd complete paragraph) one would have been motivated to administer to such subjects. One would have had a reasonable expectation of success since the components and their functions were known. Further, methods of administering were known.
	In relation to the agent as recited in claims 10, 17-18 and 26, Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2). Since Kroemer teach that subjects include humans (sections 0011 and 0174) one would have been motivated to make antibodies in Li except make then specifically for human DBI. Further, Kroemer teach that the agents to use include antibodies (section 0014) and recognize monoclonal antibodies (section 0253) and applications for humans (section 0011). Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1) so one would have been motivated to administer appropriate amounts. Li teach that an antibody was generated specifically for diazepam-binding inhibitor (DBI) (33-50) (page 353 paragraph connecting columns 1-2) where the residues recited in claim 17 lie inside the range taught by Li (see MPEP 2144.05 I). With respect to the outcomes, Kroemer teach methods of inducing autophagy in subjects (claim 1). Further, the prior art suggest administration modes as claimed - Kroemer teach administration can be parenteral (section 0091) as in claims 28-29.
	In relation to the subject as recited in claims 10 and 26, Kroemer suggest the use of pro-autophagic agents as therapy for NAFLD (section 0073). 
	In relation to claim 27, Czaja teach the role of autophagy in nonalcoholic fatty liver disease and progression to NASH specifically that down regulation of autophagy predisposes to NASH (abstract, page 2 2nd complete paragraph).
	In relation to claims 28-29, Kroemer teach administration can be parenteral (section 0091).

Response to Arguments - 103
Claims were previously rejected under 35 USC 103. Since the claims have been amended and new claims added the rejection is updated to correspond to the instant claims. Applicants’ arguments will be addressed to the extent that they apply to the rejection above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that Kroemer alone does not teach the invention, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although applicants argue about a paracrine feedback loop, fatty acid oxidation and plasma insulin levels, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., paracrine feedback loop, fatty acid oxidation and plasma insulin levels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, MPEP 2144 IV recognizes that the reason or motivation to modify a reference can be for a different purpose or based on a different rationale. In the instant case, Kroemer teach methods of inducing autophagy in subjects in need thereof by administering at least one AcCoA depleting agent (claim 1) and Kroemer suggest that the administration can be used in combination with another agent (section 0083). Since Neess teach that ACBP depletion leads to authophagocytotic like bodies (page 16 paragraph connecting columns 1-2) and Neess teach that macroautophagy is induced in ACBP depleted cells (page 16 last complete paragraph) one would have been motivated to combine with known ACBP depleting agents such as an antibody taught by Li and to use effective amounts for such purpose.
Although applicants argue about the DBI that is blocked, Kroemer teach administration can be parenteral (section 0091) which is the claimed administration route (see claims 28-29). Since the prior art suggest the agent as claimed and administration route as claimed any outcome would follow from the claimed steps.
Although applicants argue that Neess mentions that a yeast Acb1 ‘only’ shares a certain identity, the actual citation is Neess states that ‘Acb1 is an 86 amino acid protein, which not only shares 48% sequence identity but is also structurally very similar to human ACBP’ (section 8.1). Thus there would have been a reasonable expectation of success.
Although applicants argue about comparisons of unicellular and multicellular functions and an understanding of the process of autophagocytic-like bodies, the instant claims do not relate to comparisons of unicellular and multicellular functions or to the process of autophagocytic-like bodies.
Although applicants argue that Li and Czaja alone do not teach the invention, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although applicants argue that there is no expectation of success that extracellular inhibitors of DBI would be effective for stimulating autophagy, Neess teach that DBI is also known as ACBP or ACBD1 (page 3 first paragraph). Neess teach that ACBP is a acyl-CoA transporter (page 3 first complete paragraph of 2nd column). Neess teach that ACBP depletion leads to authophagocytotic like bodies (page 16 paragraph connecting columns 1-2). Neess teach that macroautophagy is induced in ACBP depleted cells (page 16 last complete paragraph).
Although applicants argue that the teachings of Czaja are limited, the instant rejections are multiple reference 103 rejections and as such any single reference does not necessarily anticipate the claims. Czaja teach the role of autophagy in nonalcoholic fatty liver disease and progression to NASH specifically that down regulation of autophagy predisposes to NASH (abstract, page 2 2nd complete paragraph) where NASH is specifically recited in instant claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658